Joseph Jordan appeals from a judgment of a single justice of this court denying his petition under G. L. c. 211, § 3. By an order entered January 14, 1997, we have previously determined that S.J.C. Rule 2:21, 421 Mass. 1303 (1995), is inapplicable to this appeal.
Jordan failed to demonstrate in his petition that there was no other adequate remedy available to him. The single justice’s denial of relief was, therefore, completely justified. Matthews v. D’Arcy, 425 Mass. 1021, 1022 (1997), and cases cited. (With respect to the alleged failure of the register to docket the notice of appeal in the underlying litigation, see Davis v. Tabachnick, 425 Mass. 1010, cert. denied, 118 S. Ct. 443 [1997]; Morales v. Commonwealth, 424 Mass. 1010 [1997]. With respect to the request for copies of transcripts, see G. L. c. 261, §§ 27A-27G, governing court costs for indigent persons.)
Parenthetically, we note that Jordan failed in his petition to name as a respondent his former wife, who was his adversary in the underlying litigation. See S.J.C. Rule 2:22, 422 Mass. 1302 (1996). His “brief” on appeal also failed completely to meet the requirements of the Rules of Appellate Procedure. Once again, we caution pro se litigants that they will be held to the same standards as litigants who are represented by counsel.

Judgment affirmed.